DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims have been amended to address the rejections under 35 USC § 112b. Accordingly, the rejections are withdrawn. 
Subject matter from dependent claims, previously indicated as having allowable subject matter in the prior office action, have been incorporated into independent claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to claim to address antecedent issues was given in a communication received from Firasat Ali (Registration No. 45,715) on Mar 10, 2022.
The application has been amended as follows: 
Claim 5, line 2, change “the number” to
	-- a quantity --
Claim 5, line 4, before “quantity”, change “a” to
	-- the --

	-- a quantity --
Claim 15, line 5, before “quantity”, change “a” to
	-- the --

Allowable Subject Matter
Claims 1, 3 – 11, 13 – 20 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Bostick et al. (U.S. Patent Application Publication 2017/0292853), Tahara et al. (U.S. Patent Application Publication 2011/0320021) and Kennedy et al. (U.S. Patent Application Publication 2018/0188054) generally teaches tailoring playback of a media asset to a duration of a navigation announcements, the prior art alone or in combination does not teach, nor would it be obvious, to determine, for a corresponding media asset, of a playlist, whose duration was determined to match the time duration between navigation announcements, a media asset, from a received list of preferred media assets, whose duration matches the duration of the corresponding media asset, and substituting the preferred media asset having the matching duration in place of the corresponding media asset of the playlist, as claimed by claims 1 and 11, in combination with other limitations of the claim, to allow during navigation announcements for directions a preferred media asset having a matching duration to be substituted for the existing media asset of the playlist that was determined to match the duration between announcements, thus providing an enhanced listener experience by providing continuity of the synchronized playback to navigation announcements using a preferred media asset.

Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID SIEGEL/Examiner, Art Unit 2653          

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653